                                    Case 20-19673            Doc 20-6            Filed 01/21/21            Page 1 of 1
                                                                                                                                Preparation Date:01/19/2021
                                                                                                                                   Prepared By: ChaithraChai




                                                     MFR Post-Petition Payment History for Filing


Loan Information
Loan Number
Debtors Name - 1                PEARSON, ANTHONY D
Debtors Name - 2                -
Property Address                1122 BLUE WING TERRACE
Property State                  MD


Bankruptcy Information
Bankruptcy Case #               20-19673
Filing Date                     10/29/2020
Person filing                   ANTHONY D PEARSON
Number of previous filings      1


Post Petition Default Information
Post petition due date          12/01/2020
Post petition amount due                                        $3,211.16
Escrow Shortage                                                     $0.00
Suspense                                                          ($27.78)
Total Post petition due                                         $3,183.38


Post Petition Payment History
      Post Pmt Rcpt                 Post Due Dt Pd           Mo $ Due                 $ Received                            Comments
01/04/2021                   11/01/2020                            $1,605.58                  $1,633.36
Due                          12/01/2020                            $1,605.58                       $0.00
Due                          01/01/2021                            $1,605.58                       $0.00
Total Due                                                          $4,816.74                               Total Pmts Due
Total Received                                                                                $1,633.36                                          $3,211.16




                                                                             Page 1
